Title: To George Washington from Major General William Phillips, 21 November 1779
From: Phillips, William
To: Washington, George


        
          Sir
          Bethlehem [Pa.] Novemr 21st 1779.
        
        The inclosed Copy of a letter which I received by the favour of Colonel Webb will inform Your Excellency that I am a second time permitted to set out on a journey for New York.
        The letter mentions that Major Skinner is to meet me at Elizabeth Town and I take the liberty to request he may be thee with Your Excellency’s Commands for me relating to my parole or other matters on Wednesday Evening or Thursday Morni⟨ng⟩ at furthest.
        I will be free to own, Sir, that having suffered much uneasiness lately I do not wish to be delayed long at Elizabeth-town, and am particularly interrested for Major General De Reidese⟨l⟩ and his family who are all of them very unluckily in an ill state of hea⟨lth⟩.
        I should be ungratefull for many Civilities received fro⟨m⟩ Colonel Hooper and Colonel Webb if I did not acknowledge my Sense of them to Your Excellency.
        I cannot resist permitting myself the satisfaction of assuring you, Sir, that under this as in the late change of Sentiments in the American Congress I feel very sensibly your polite attention to me and I most sincerely hope that my going into New York, of

which I now have no doubt, may be productive of the humane purpose of a release of a great number of unlucky Gentlemen belonging to both Armies. I have the honour to be, Sir, With great personal Respect Your Excellency’s most obed. and most humble Servant
        
          W. Phillips
        
      